BARNARD, P. J.,
(dissenting.) The facts are not disputed. The defendant and James H. Blauvelt were partners in business at Nyack, Rockland county, as insurance agents. The company failed, owing the plaintiff a considerable sum for premiums collected. The wife of Blauvelt applied to the plaintiff to become its agent, and agreed, in consideration of being appointed, to pay the firm debt. The company agreed to and did appoint her agent. She paid a portion of the debt in cash, and gave her note for the remainder, which she has not paid. The firm had no connection with the transaction, and there was no agreement, even, that the wife’s note should be accepted in satisfaction of the firm’s debt, The referee, on these facts, erroneously found that the firm debt was paid by the unpaid note. There was no payment,—probably, not even so far as the cash payment by the wife. The debt was not discharged. Bank v. Pierce, 137 N. Y. 444, 33 N. E. 557. The judgment should be reversed, and a new trial granted; costs to abide: event.